Notice of Allowability
The After Final Amendment filed 12 July 2021 has been entered.  
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17 and 19 directed to the process of making or using an allowable product,  and claims 21, 24, 26, 27, 29, 31 and 33 directed to products and method of making products, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4, 12-17, 19, 21, 24, 26, 27, 29, 31 and 33 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Fang Liu on 28 July 2021.
The application has been amended as follows: 

Claim 24:
	A method for producing a food, comprising blending the powdered fat/and or oil composition according to claim 1 with a target food.

Claim 29:
	A method for producing an adhesive, comprising blending the powdered fat and/or oil composition according to claim 1 with an adhesive composition.

Claim 33: 
	A method for producing a coating on an article, comprising coating a surface of an article with the powdered fat and/or oil composition according to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examined claims 1-4 are directed to a powdered fat and/or oil composition comprising a fat and/or oil ingredient comprising at least one type of a XXX triglyceride having saturated fatty acid residues X, each with x carbon atoms at positions 1 to 3 of glycerin, wherein x number of carbon atoms is an integer selected from 10 to 22, the fat and/or oil ingredient comprises a β-form fat and/or oil, particles of the powdered fat and/or oil composition have a plate-like shape, and the powdered fat and/or oil composition has a loose bulk density of 0.05 to 0.6 g/cm3.

The Declaration under 37 C.F.R. §1.132 filed 12 July 2021 is persuasive.  Declarant presents results comparing a powdered fat and/or oil of the present invention to that made by the process of Dynamit.  An electron microscope evaluation of each product demonstrates the process of Dynamit does not result in a powdered fat and/or oil having a plate-like shape (p. 4/Figures 3 and 4 of Declaration). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796